[Cite as In re L.F., 2021-Ohio-3431.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: L.F., JR.                                        C.A. Nos.    29942
                                                                     29954



                                                        APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
                                                        COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
                                                        CASE No.   DN 19-04-000347

                                 DECISION AND JOURNAL ENTRY

Dated: September 29, 2021



        HENSAL, Presiding Judge.

        {¶1}     Appellants Mother and Father appeal the judgment of the Summit County Court

of Common Pleas, Juvenile Division, that terminated their parental rights and placed their child

in the permanent custody of Summit County Children Services Board (“CSB” or “the agency”).

This Court affirms.

                                                   I.

        {¶2}     Mother and Father are the biological parents of L.F. (d.o.b. 11/3/11). When the

child was seven years old, CSB filed a complaint alleging that he was an abused (endangered),

neglected, and dependent child.          The agency’s supporting allegations included the child’s

exposure to domestic violence between Mother and Father, Mother’s use of methamphetamine

and marijuana, Mother’s untreated mental health issues, and housing instability. CSB obtained

an emergency order of temporary custody and a no contact order between Father and the child.
                                                2


Both parents waived their hearing rights for shelter care and stipulated to probable cause for the

child’s removal from the home.

       {¶3}    At the adjudication, Mother and Father waived their rights to a hearing and

stipulated to the allegations in the complaint as amended to delete references to neglect. L.F.

was adjudicated an abused (endangered) and dependent child based on incidents of substance

abuse and domestic violence in the parents’ home. The juvenile court found that CSB had used

reasonable efforts to prevent the child’s removal from home.

       {¶4}    Mother waived her rights at the subsequent dispositional hearing, while Father

failed to appear. After the presentation of evidence, the trial court found that the agency had

used reasonable efforts, placed the child in the temporary custody of CSB, and adopted the

agency’s case plan as the order of the court. Pursuant to the case plan, Mother was required to

obtain and maintain stable housing and employment, and to obtain chemical dependency and

mental health assessments and follow all recommendations. Father was required to obtain a

chemical dependency assessment and follow all recommendations; and to attend Stop the Cycle

and Early Intervention classes offered through the Battered Women’s Shelter, participate in

anger and aggression counseling at Greenleaf, and demonstrate an understanding by refraining

from further acts of domestic violence. The child was required to participate in counseling based

on his exposure to domestic violence.

       {¶5}    The magistrate held three review hearings during the next seven months and

found after each that the agency had used reasonable efforts to prevent the child’s continued

removal from his home. L.F. remained in the temporary custody of CSB as the parents failed to

make much progress on their case plan objectives. The orders reflect that the child struggled

with significant behavioral issues and consistently refused to have any contact with Father.
                                                 3


       {¶6}    After Father proposed his uncle and aunt as a placement option for the child, CSB

performed a kinship assessment and subsequently approved the paternal relatives for placement.

Based on the relatives’ willingness to provide a permanent home for L.F., CSB filed a motion for

legal custody to the paternal uncle and aunt under the agency’s protective supervision. After the

sunset dispositional hearing, the juvenile court granted the agency’s motion and further awarded

the parents supervised visitation to be determined by the parties. Within a month, however, the

uncle and aunt were no longer willing to provide a home for the child based on his escalating

destructive and violent behaviors. Accordingly, CSB filed a motion to modify disposition from

protective supervision to emergency temporary custody and temporary custody of the child.

After the requisite hearings, at which the juvenile court found that the agency had continued to

use reasonable efforts, L.F. was returned to the temporary custody of CSB.

       {¶7}    CSB later filed a motion for permanent custody. The agency alleged that L.F.

could not or should not be returned to his parents based on Mother’s and Father’s failures to

remedy the conditions that led to the child’s removal, Mother’s chemical dependency, Mother’s

lack of commitment to the child, and Mother’s abandonment of the child. CSB further alleged

that permanent custody was necessary in the best interest of the child.

       {¶8}    Prior to the permanent custody hearing, Mother orally requested legal custody or,

alternatively, a six-month extension of temporary custody. Father joined in Mother’s requests

and also alternatively proposed legal custody to himself. After the hearing, the juvenile court

issued a judgment terminating Mother’s and Father’s parental rights and granting permanent

custody of L.F. to CSB. The trial court found that the child could not or should not be returned

to either parent based on their respective failures to remedy the concerns that necessitated the

child’s removal from the home. It further found that an award of permanent custody was in the
                                                     4


child’s best interest and that CSB had used reasonable reunification efforts that the parents had

failed to utilize.

        {¶9}     Mother and Father have each filed timely appeals. Mother raises one assignment

of error for review, while Father raises three. This Court rearranges and consolidates some

assignments of error to facilitate the discussion.

                                                  II.

                          FATHER’S ASSIGNMENT OF ERROR II

        THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
        WHEN IT TERMINATED THE PARENTS’ RIGHTS AND PLACED THE
        CHILD IN THE PERMANENT CUSTODY OF CSB WHEN THE AGENCY
        DID NOT PROVIDE [FATHER] WITH REASONABLE REUNIFICATION
        EFFORTS.

        {¶10} Father argues that CSB failed to use reasonable efforts to facilitate reunification

of the child with Father. This Court disagrees.

        {¶11} Revised Code Section 2151.419(A)(1) requires the juvenile court to determine

whether the agency has used reasonable reunification efforts at any hearing at which the court

removes the child from his home or continues the child’s removal from his home. It is well

settled that “the statute imposes no requirement for such a determination at the time of the

permanent custody hearing unless the agency has not established that reasonable efforts have

been made prior to that hearing.” (Internal quotations omitted.) In re L.R., 9th Dist. Summit

Nos. 29266 and 29271, 2019-Ohio-2305, ¶ 14, quoting In re A.C.-B., 9th Dist. Summit Nos.

28330 and 28349, 2017-Ohio-374, ¶ 22; see also In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104,

¶ 41-43 (concluding that a reasonable efforts determination is necessary at a permanent custody

hearing only if the agency has not demonstrated its use of reasonable efforts prior to that time).
                                                 5


           {¶12} In this case, the juvenile court consistently found that CSB had used reasonable

efforts to prevent the child’s continued removal from his home. Beginning with the shelter care

hearing and continuing with adjudication, the initial disposition, multiple review hearings, and

upon the child’s subsequent removal from the home of his recently appointed legal custodians

(his paternal uncle and aunt), the trial court made the requisite statutory reasonable efforts

determinations. At no time did Father or any other party challenge those findings. In fact, when

Father appeared at the two earliest hearings, he stipulated that the agency had used reasonable

efforts.

           {¶13} As Father failed to object or move to set aside any reasonable efforts

determinations by the juvenile court, he has forfeited any challenge to the agency’s use of

reasonable efforts on appeal except for a claim of plain error. See In re L.R. at ¶ 18. Although

Father references plain error in his captioned assignment of error, he fails to cite any legal

standard1 or make any argument to demonstrate plain error. Moreover, Father has not provided

any transcripts of the prior hearings after which the juvenile court consistently found CSB’s use

of reasonable efforts. Accordingly, this Court must presume regularity as to those reasonable

efforts determinations. See id.

           {¶14} To the extent that Father argues that CSB should have “implemented more

intensive counseling and more intensive services[,]” such as family counseling and additional

classroom services for the child, Father misconstrues the agency’s role. While the agency has a

duty pursuant to Section 2151.412(A)(2) and (G)(1)(b) to “prepare and maintain a case plan”

with the goal of reunifying the child with his parents, the agency identifies and makes referrals



           1
        Although Father writes that the plain error standard is the same as that set out in his first
assignment of error, his first assigned error also omits a standard of review for plain error.
                                                 6


for services designed to address the concerns underlying the child’s removal from home. For

example, the agency may require mental health, parenting, chemical dependency, educational,

and the like, services and make referrals to other professionals who are competent to provide

such services. It is those professionals who develop the particulars of treatment and therapies.

Here, as will be addressed in greater detail later in the opinion, the child’s schools engaged in a

variety of ever increasing intensive measures to address the child’s ongoing behavioral issues. In

addition, the child was receiving counseling multiple times each week; and, based on the child’s

vehement refusals to have any relationship with Father, the counselor never recommended or

supported family counseling with Father and the child. CSB’s deferral to the professionals who

implement the services outlined in the agency’s case plan objectives for the parties is precisely

the point of referrals and cannot form the basis for a claim of lack of reasonable efforts. Father’s

second assignment of error is overruled.

                         FATHER’S ASSIGNMENT OF ERROR III

        THE TRIAL COURT COMMITTED PLAIN ERROR AND REVERSIBLE
        ERROR WHEN IT DID NOT APPOINT AN ATTORNEY FOR THE CHILD
        AFTER THE CHILD EXPRESSED TO HIS COUNSELOR THAT HE
        DESIRED TO RESIDE WITH MOTHER.

        {¶15} Father argues that the juvenile court erred by failing to appoint an attorney for

L.F. as his wishes conflicted with the recommendation of the guardian ad litem. This Court

disagrees.

        {¶16} Section 2151.352 and Juvenile Rule 4(A) accord all parties in juvenile

proceedings, including the subject minor child, the right to representation by counsel. The

juvenile court may appoint an attorney to serve in the dual role of both attorney and guardian ad

litem for a child. See In re T.E., 9th Dist. Summit No. 22835, 2006-Ohio-254, ¶ 4. It did so in

this case.
                                                 7


       {¶17} Nevertheless, we note that “the Ohio Supreme Court [has] held that a child who is

the subject of a juvenile court proceeding to terminate parental rights may be entitled to

independent counsel where the child’s guardian ad litem recommends a disposition that conflicts

with the child’s wishes.” In re J.P.-M., 9th Dist. Summit Nos. 23694 and 23714, 2007-Ohio-

5412, ¶ 53, citing In re Williams, 101 Ohio St.3d 398, 2004-Ohio-1500, syllabus and ¶ 18. In

determining whether to appoint independent counsel for a child, the juvenile court should

consider the particular circumstances of the case, including the child’s maturity and whether the

guardian ad litem can adequately represent the child. In re J.P.-M. at ¶ 53.

       {¶18} Even so, it is well settled that “[w]here there is an affirmative demonstration of a

conflict between the views of the attorney guardian ad litem and the wishes of the child[ ], the

trial court is obligated to appoint independent legal counsel to represent the child[ ].” In re K.H.,

9th Dist. Summit No. 22765, 2005-Ohio-6323, ¶ 38. See also Juv.R. 4(C) (“If a person is

serving as Guardian ad litem for a child or ward, and the court finds a conflict exists between the

role of the Guardian ad litem and the interest or wishes of the child [or] the ward, the court shall

appoint counsel for the child or ward.”) This Court has clarified on many occasions, however,

that “to demonstrate a ‘conflict’ between the child’s wishes and the guardian’s recommendation

that permanent custody is in the child’s best interest, the record must demonstrate that the child

has repeatedly and consistently expressed the affirmative desire to return to the parent’s home.”

In re B.W., 9th Dist. Medina No. 12CA0016-M, 2012-Ohio-3416, ¶ 42, citing e.g., In re J.P.-M.

at ¶ 56, and In re J.B., 9th Dist. Summit No. 23436, 2007-Ohio- 620, ¶ 22-23.

       {¶19} In this case, there was no evidence of the child’s purported desire to return to

Mother’s home until one of the child’s counselors testified at the permanent custody hearing that

L.F. had discussed Mother in “just a few” sessions and indicated without elaboration sometime
                                                8


during the previous year that he wanted to go back with Mother. The guardian ad litem reported,

however, that throughout the entire case, L.F. was either unable or unwilling to express his

wishes regarding custody to her. In fact, the guardian ad litem testified that, even with the

intervention of the child’s therapist, L.F. told the guardian that he did not know where he wanted

to live. Several reports filed by the guardian ad litem throughout the case bear out the guardian’s

assertion that she was unable to ascertain the child’s wishes for custody, although the child

always remained adamant in his refusal to have any relationship with Father.

       {¶20} L.F.’s isolated comments to his counselor that he liked Mother and wanted to go

back with her does not rise to the level of repeated and consistent expressions of the affirmative

desire to return home. Despite multiple attempts by the guardian ad litem, even with the

counselor’s encouragement of the child, L.F. never conveyed his wishes regarding custody to the

guardian ad litem. Accordingly, the record fails to demonstrate a conflict that required the

juvenile court to appoint independent counsel for the child. Father’s third assignment of error is

overruled.

                          FATHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED PLAIN ERROR AND REVERSIBLE
       ERROR IN DENYING MOTHER’S MOTION FOR LEGAL CUSTODY OF
       [THE CHILD] AND IN FINDING THAT IT WAS IN [THE CHILD’S] BEST
       INTEREST TO BE PLACED IN THE PERMANENT CUSTODY OF [CSB].
       THE TRIAL COURT’S DECISION WAS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

                          MOTHER’S ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR IN
       DENYING MOTHER’S MOTION FOR LEGAL CUSTODY OR IN THE
       ALTERNATIVE MOTHER’S MOTION FOR SIX-MONTH EXTENSION AND
       IN FINDING THAT IT WAS IN THE CHILD’S BEST INTEREST TO BE
       PLACED IN THE PERMANENT CUSTODY OF CSB. THE TRIAL COURT’S
       DECISION WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.
                                                9


        {¶21} Mother and Father argue the judgment terminating their parental rights and

placing L.F. in the permanent custody of CSB was against the manifest weight of the evidence.

This Court disagrees.

        {¶22} In considering whether the juvenile court’s judgment is against the manifest

weight of the evidence, this Court “weighs the evidence and all reasonable inferences, considers

the credibility of witnesses and determines whether in resolving conflicts in the evidence, the

[finder of fact] clearly lost its way and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new [hearing] ordered.” (Internal quotations and citations

omitted.) Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the

evidence, this Court “must always be mindful of the presumption in favor of the finder of fact.”

Id. at ¶ 21.

        {¶23} Before a juvenile court may terminate parental rights and award permanent

custody of a child to a proper moving agency, it must find clear and convincing evidence of both

prongs of the permanent custody test: (1) that the child is abandoned; orphaned; has been in the

temporary custody of the agency for at least 12 months of a consecutive 22-month period; the

child or another child of the same parent has been adjudicated abused, neglected, or dependent

three times; or that the child cannot be placed with either parent, based on an analysis under

Section 2151.414(E); and (2) that the grant of permanent custody to the agency is in the best

interest of the child, based on an analysis under Section 2151.414(D)(1). R.C. 2151.414(B)(1)

and 2151.414(B)(2); see also In re William S., 75 Ohio St.3d 95, 98-99 (1996). The best interest

factors include: the interaction and interrelationships of the child, the wishes of the child, the

custodial history of the child, the child’s need for permanence and whether that can be achieved

without a grant of permanent custody, and whether any of the factors outlined in Section
                                                10


2151.414(E)(7)-(11) apply. R.C. 2151.414(D)(1)(a)-(e); see In re R.G., 9th Dist. Summit Nos.

24834 and 24850, 2009-Ohio-6284, ¶ 11. Clear and convincing evidence is that which will

“produce in the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” (Internal quotations omitted.) In re Adoption of Holcomb, 18 Ohio St.3d 361, 368

(1985), quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶24} Here, although CSB alleged two first-prong grounds, the juvenile court only made

a finding as to one. Specifically, the trial court found that the agency met its burden of proof to

demonstrate that L.F. could not or should not be returned to either parent’s custody pursuant to

Section 2151.414(B)(1)(a). The juvenile court moreover relied on the agency’s claimed basis

that both parents had failed to remedy the conditions that gave rise to the child’s removal from

the home pursuant to Section 2151.414(E)(1), which provides:

       In determining at a hearing [on a motion for permanent custody] whether a child
       cannot be placed with either parent within a reasonable period of time or should
       not be placed with the parents, the court shall consider all relevant evidence. If
       the court determines, by clear and convincing evidence, at a [permanent custody]
       hearing * * * that one or more of the following exist as to each of the child’s
       parents, the court shall enter a finding that the child cannot be placed with either
       parent within a reasonable time or should not be placed with either parent:

       (1) Following the placement of the child outside the child’s home and
       notwithstanding reasonable case planning and diligent efforts by the agency to
       assist the parents to remedy the problems that initially caused the child to be
       placed outside the home, the parent has failed continuously and repeatedly to
       substantially remedy the conditions causing the child to be placed outside the
       child’s home. In determining whether the parents have substantially remedied
       those conditions, the court shall consider parental utilization of medical,
       psychiatric, psychological, and other social and rehabilitative services and
       material resources that were made available to the parents for the purpose of
       changing parental conduct to allow them to resume and maintain parental duties.

       {¶25} L.F. was removed from his parents’ home based on Mother’s untreated mental

health issues, her ongoing substance abuse that impacted her ability to provide adequate care for

the child, and multiple incidents of domestic violence between Mother and Father and to which
                                                 11


the child bore witness. Further investigation indicated that Father also had substance abuse

issues. Despite case plan objectives focused on those concerns, as well as the agency’s referrals

to numerous service providers so the parents could address the issues that interfered with their

abilities to provide a safe and stable home environment for the child, neither Mother nor Father

made significant progress.

       {¶26} Although the caseworker made referrals for Mother to obtain mental health

services from three different providers, Mother only ever promised to make appointments, but

never did. Mother was at times employed, but never held any job for very long. She was

homeless for a period of time during the case and eventually moved in with her sister’s former

fiancé. Although that home was structurally appropriate for the child, Mother was not on the

lease and could be asked to leave at any time.

       {¶27} Mother initially sought substance abuse treatment, but she ceased all participation

within a few months once she lost her housing. Although Mother reengaged with drug treatment

at Bright View approximately one year into the case, she quit after two weeks. Bright View

terminated Mother for lack of participation on two separate occasions. At the time of the

permanent custody hearing, Mother had just reengaged with Bright View for a third time,

attending her first appointment, but missing her second. Although Mother consistently tested

positive for methamphetamine throughout the case, and occasionally tested positive for

marijuana and fentanyl, she denied that she was using drugs.

       {¶28} Father lost his housing several months before the permanent custody hearing

when his apartment ceiling collapsed, but he obtained alternative housing which the caseworker

had not had an opportunity to view. Father was employed throughout the case.
                                               12


       {¶29} Although Father completed both the Stop the Cycle and Early Intervention two-

hour classes, he never followed up with the agency’s referral to Greenleaf for anger management

services. When Father informed the caseworker that he would prefer to seek anger management

services at Portage Path Behavioral Health, she approved. Nevertheless, Father failed to engage

in services there either. Consistently throughout the case, Father downplayed his anger and

engagement in domestic violence. He denied any fault relating to the altercations, as well as any

impact on the child who witnessed many instances of violence between his parents. Father

blamed Mother for putting ideas in the child’s head and showed no insight regarding his role in a

situation which harmed L.F.

       {¶30} Finally, based both on Father’s admission and reports from others that Father had

issues with abusing alcohol, the caseworker made substance abuse referrals to Community

Health Center and another service provider in Stark County where Father lived. Despite the

caseworker’s encouragement, Father failed to initiate any alcohol abuse services.

       {¶31} Both parents struggled with multiple issues that impacted their abilities to parent

L.F. appropriately and provide a safe and stable home for him. In the more than 18 months from

the adoption of the case plan until the permanent custody hearing, neither parent took advantage

of available services geared toward addressing their issues. Moreover, neither Mother nor Father

developed any insight into the problems that prevented them from being able to provide a safe

and stable home for L.F.      In fact, both parents continued to deny their respective issues.

Accordingly, the juvenile court’s finding that L.F. could not or should not be returned to either

parent’s home based on Mother’s and Father’s failures to remedy the conditions that precipitated

the child’s removal was supported by clear and convincing evidence and, therefore, not against

the manifest weight of the evidence.
                                                  13


       {¶32} The juvenile court’s finding that an award of permanent custody of the child to

CSB was in the child’s best interest was also supported by clear and convincing evidence. L.F.

was removed from his parents’ home when he was seven years old. There is no evidence in the

record that he lived anywhere but with Mother and Father prior to his removal, although there

was a no contact order in effect as to Father when the child was removed. During the case, L.F.

spent the first year in a foster home before being placed with paternal relatives. Unfortunately,

that relative placement disrupted quickly and L.F. was placed in a second foster home where he

remained for the duration of the case.

       {¶33} L.F. struggles immensely with interaction and interrelationships with others. He

has been diagnosed with attention-deficit/hyperactivity disorder, adjustment disorder with mixed

disturbance of emotions and conduct, oppositional defiant disorder, and autism (moderate). He

does not respect authority figures and does not relate easily to peers. The child is easily triggered

to rage by anything and everything, including changes in his routine, questions about his

inappropriate behavior, and even eye contact by others. When enraged, L.F. screams, throws

himself on the ground, destroys property, and physically attacks others. He is not easily calmed

by others and has not effectively integrated self-soothing techniques.           Consequently, his

interaction and interrelationships with others is volatile.

       {¶34} L.F. has physically attacked other students and teachers.          Shortly before the

permanent custody hearing, he hit another foster child in the home with a heavy object, splitting

that child’s ear and necessitating multiple stitches. L.F. has consistently and vehemently refused

to have any contact with Father throughout the case. He generally refuses to discuss Father

except to say that “my dad is a drunk and beats up on my mom.” Although the child never

resisted visits with Mother, Mother stopped visiting the child after approximately five months.
                                               14


More than a year later, Mother showed up late for a visit. Afterwards, the child’s defiant and

aggressive behaviors in the foster home escalated.

       {¶35} Service providers have worked tirelessly to help the child learn to manage his

rage and inappropriate behaviors with little to no effect. L.F. takes various medications to help

stabilize his moods.   The professionals who manage the child’s medications have routinely

modified types and amounts of medications and ordered blood tests to better determine which

medications might work best. L.F.’s medication management will be an ongoing process. The

child receives counseling in various settings where multiple techniques have been used to help

him regulate his emotions and behaviors.

       {¶36} In the school setting, gradated interventions have been utilized to help L.F. de-

escalate when he becomes enraged. Initially, a “zones of regulations” program was implemented

whereby the child was given activities in the hallway outside the classroom to distract him and

de-escalate his aggression. The school next initiated a 504 Plan which gave the child more

frequent breaks, extended time to complete tasks, and a safe area where he could attempt to

implement calming strategies. When those strategies were not effective, the school created an

Individualized Education Program for L.F. and moved him to a “self-contained” classroom, i.e.,

where the child stayed in one room with the same teacher all day instead of switching rooms for

different subjects, for “emotionally disturbed” students. After seeing that the child’s behavior

worsened in the afternoon, the school shortened his day and released him after lunch.

Abbreviated school days were short-lived, however, as the team of professionals working with

the child determined that he needed more learning time.

       {¶37} As a last resort from an educational standpoint, when L.F.’s classroom behaviors

remained disruptive and violent, he was transferred to Manor, an alternative school environment
                                                 15


that focuses foremost on correcting behavior and secondarily on academics.            Should that

environment also not succeed in helping the child develop appropriate coping skills to manage

his bouts of rage and learn to interact appropriately with peers and authority figures, the

remaining option would be to transfer L.F. to a residential facility, effectively hospitalization

rather than a learning environment. Given the child’s young age, the caseworker and other

professionals involved were loath to initiate such extreme measures unless they had no other

choice.

          {¶38} L.F. does not behave aggressively when he is in complete control of a situation.

When unchallenged and not held accountable for his actions, he is not triggered to rage. L.F. did

not behave inappropriately during his limited visits with Mother. In addition, his first foster

mother reported no behavioral issues, although she admitted to the caseworker that she had no

rules and allowed the child to do what he pleased.

          {¶39} L.F. was nine years old at the time of the permanent custody hearing. Although

the guardian ad litem attempted on various occasions to elicit the child’s wishes regarding

custody, he remained either unwilling or unable to convey his wishes to her. The guardian ad

litem opined that it was in the child’s best interest that he be placed in the permanent custody of

CSB.

          {¶40} After nearly two years in custodial limbo, with placements in two different foster

homes and once with relatives, L.F. requires permanency. Neither Mother nor Father is a viable

custodial option for the child.

          {¶41} Mother’s unaddressed mental health and substance abuse issues preclude her from

being able to meet the child’s basic and special needs and provide him with a safe and stable

home environment. While often adamantly denying that she had used drugs notwithstanding
                                                 16


positive drug screens, she other times admitted that she struggles with sobriety. Mother testified

that she had used drugs as recently as the week before the permanent custody hearing. She

admitted that she keeps drugs and paraphernalia in the home where she lives but that everything

is in “a box locked up,” presumably where the child would not have access. Mother did not

explain how she would shield the child from the effects of her drug use, however.

       {¶42} Although Father was employed and had obtained housing, the child refused to

have contact or any type of relationship with Father. When Father showed up unannounced at

one of Mother’s visits, the child would not talk to or even look at Father. L.F. was clear with the

caseworker and guardian ad litem on the rare occasions that he would discuss Father that he

wanted nothing to do with the man who would get drunk and beat his Mother. The child

described to the caseworker the last incident of domestic violence he witnessed during which

Father hit Mother in the head with a candle holder which cut her. The record indicates that

during the six months prior to the agency’s filing its complaint in this case, the police had been

called to Mother’s and Father’s home at least eight times to address allegations of domestic

violence.

       {¶43} Despite the child’s extreme repugnance towards Father based on Father’s physical

violence toward Mother, Father refused to recognize the impact that his actions had on the

child’s emotional and psychological well-being. Father denied committing domestic violence,

telling the caseworker that he was merely trying to prevent Mother from using drugs. He

explained that he pleaded guilty to his most recent domestic violence charge simply so he could

resolve the criminal case and return to his job as quickly as possible. Instead of admitting that

his actions had traumatized the child, Father told the caseworker that Mother filled the child’s

head with lies that caused him to distrust Father.
                                                17


       {¶44} Although Father attended two two-hour domestic violence classes, he

demonstrated no insight. He failed to engage in anger management and alcohol abuse services,

either of which might have helped him identify, understand, and address his issues. In the

absence of any self-awareness regarding his use of violence and alcohol, as well as the impact of

his behaviors on the child, Father is not able to provide a safe and nurturing environment for L.F.

       {¶45} The child’s current foster family has experience caring for children on the autism

spectrum and with emotional issues. Although they had earlier expressed an interest in adopting

L.F., they changed their minds after the child’s recent and serious physical attack on another

foster child in the home, coupled with the child’s other ongoing extreme behaviors.

       {¶46} The child’s registered behavior technician from Youth Intensive Services and his

school counselor both testified that any caregiver for L.F. must have a clear understanding of the

child’s multiple diagnoses which underlie his behavioral issues. In addition, his caregivers must

be willing and able to provide a supportive and non-threatening environment for the child. Both

parents’ unaddressed and ongoing issues prevent either from providing such an environment for

the child. Moreover, Mother and Father each have demonstrated a lack of insight regarding their

own behaviors as well as the child’s. Mother believes that the child does not act out, while

Father believes that any behavioral issues stem from Mother’s influence on the child, rather than

any acts of violence witnessed by L.F.

       {¶47} Based on a thorough review of the evidence, this is not the exceptional case

wherein the trier of fact clearly lost its way and created a manifest miscarriage of justice by

granting permanent custody of the child to CSB. The clear and convincing evidence supported

the juvenile court’s first-prong finding of the permanent custody test and demonstrated that the

termination of Mother’s and Father’s rights was necessary in the best interest of the child.
                                                18


Accordingly, the juvenile court’s judgment awarding permanent custody of L.F. to CSB was not

against the manifest weight of the evidence. Mother’s sole and Father’s first assignments of

error are overruled.

                                                III.

       {¶48} Mother’s and Father’s assignments of error are overruled. The judgment of the

Summit County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                        19


CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

SHUBHRA N. AGARWAL, Attorney at Law, for Appellant.

ANGELINA GINGO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorey, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

SALLY PRENTICE, Guardian ad Litem.